Citation Nr: 1215163	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  09-40 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for paraneoplastic cerebellar degeneration with peripheral neuropathy, claimed as spinocerebellar degeneration with radiculopathy of the lower extremities, also claimed as paraneoplastic syndrome, ataxia, demyelinating neuropathy, probable multiple sclerosis, peripheral neuropathy, and cerebellar degeneration, to include as a result of exposure to herbicides.

2.  Entitlement to service connection for multisystem atrophy, to include as a result of exposure to herbicides and/or as secondary to paraneoplastic cerebellar degeneration with peripheral neuropathy.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issue of entitlement to service connection for multisystem atrophy is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, his paraneoplastic cerebellar degeneration with peripheral neuropathy is related to exposure to herbicides coincident with his service in the Republic of Vietnam. 


CONCLUSION OF LAW

Paraneoplastic cerebellar degeneration with peripheral neuropathy is presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for paraneoplastic cerebellar degeneration with peripheral neuropathy herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman must have actually been present on the landmass or the inland waters of Vietnam during the Vietnam era.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  In this regard, the Veteran's service records confirm that he served in the Republic of Vietnam from March 30, 1969, to March 6, 1970.  Therefore, he is presumed to have been exposed to herbicides coincident to such service.

Certain diseases shall be service-connected if the Veteran was exposed to an herbicide agent during active service even though there is no record of such disease during service, provided that the requirements of 38 C.F.R. § 3.307(d) are satisfied. 38 C.F.R. § 3.309(e).  However, paraneoplastic cerebellar degeneration is not a disease for which presumptive service connection based on herbicide exposure is warranted.  While acute and subacute peripheral neuropathy is a disease for which presumption service connection based on herbicide exposure is warranted, the presumption of such is limited to one year after exposure.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Furthermore, the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  See 38 C.F.R. § 3.309(e); Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  There is no evidence that the Veteran's peripheral neuropathy was diagnosed as acute or subacute, manifested to a compensable degree within one year of exposure to herbicides, or appeared within weeks or months of exposure to herbicides and resolved within two years of onset.  As such, presumptive service connection based on exposure to herbicides is not warranted.

While presumptive service connection is not warranted, the Veteran is not precluded from establishing service connection for his claimed disability with proof of actual direct causation from exposure from an herbicide agent or other link to service.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990)

Initially, the Board notes that the Veteran does not claim, nor does the evidence of record show, that his paraneoplastic cerebellar degeneration with peripheral neuropathy is directly related service.  Rather, the Veteran contends that his paraneoplastic cerebellar degeneration with peripheral neuropathy, for which he first began treatment in 2005, was caused by or otherwise related to exposure to herbicides during his service in Vietnam. 

The Veteran's claims file contains numerous VA and private treatment records demonstrating significant complaints and symptoms, testing, and treatment for paraneoplastic cerebellar degeneration with peripheral neuropathy.  In this regard, the Veteran's diagnoses related to his complaints have evolved over the years.  At the time of his March 2011 VA compensation examination, he was diagnosed with paraneoplastic cerebellar degeneration with peripheral neuropathy.  

Of note is a December 2007 opinion rendered by a VA treatment provider.  He opined that the Veteran's cerebellar degeneration was at least as likely as not related to exposure to herbicides.  However, he did not provide further discussion, including a rationale to support his opinion.  

Also, there is a September 2009 VA treatment record wherein the physician noted progression of cerebellar degeneration and peripheral neuropathy with worsening tremor and weakness.  She reported that, currently, the relationship between exposure to herbicides and his disability was unknown, but that exposure to herbicides could not be ruled out as an etiology.  

Further, in an October 2010 VA treatment note, a physician noted that the Veteran had progressive cerebellar degeneration and peripheral sensory motor neuropathy, with worsening weakness, tremors, pain, and slurred speech.  He reported that he could not exclude exposure to herbicides as a possible etiology, but that such could not also be confirmed.

On VA compensation examination in March 2011, following a review of the claims file and physical examination, the examiner diagnosed the Veteran with paraneoplastic cerebellar degeneration with peripheral neuropathy.  She opined that it was at least as likely as not that the primary neoplasm, as yet undetected, was due to active service, specifically, exposure to herbicides.  In a thorough rationale, with lengthy recitation of pertinent medical literature, the examiner explained that paraneoplastic cerebellar degeneration, peripheral neuropathy, and several other neurological disorders are conditions caused by neoplasm (cancer), typically of the lung, breast, female reproductive organs, or lymph nodes.  She asserted that, as medical literature indicates, the paraneoplastic neurologic syndrome often precedes the appearance of the neoplasm.  She noted that lung cancer and lymphomas are both currently disabilities for which presumptive service connection on the basis of exposure to herbicides is available.  She asserted that, as the Veteran was a male, he is unlikely to have breast or gynecological cancer and that his primary cancer is more likely than not either lung or lymphoma.  She noted that recent whole body evaluation for neoplasm has as yet failed to identify a primary neoplasm.  However, she concluded that the Veteran's cerebellar degeneration with peripheral neuropathy is as likely as not representative of the same disability with an occult tumor, as likely as not to be lung cancer or lymphoma secondary to active service, specifically, exposure to herbicides.   

The Boards notes that the VA examiner's opinion is somewhat complicated.  It is clear to the Board that the examiner acknowledges that the neoplasm, lung cancer or lymphoma, is considered presumptive to exposure to herbicides, but is not yet detected.  However, it is also clear to the Board that the examiner has opined, and supported such with rationale, that the Veteran's current paraneoplastic cerebellar degeneration with peripheral neuropathy is caused by neoplasm.  She asserts, in essence, that the course of the Veteran's disability is due to neoplasm and such neoplasm is related to exposure to herbicides. 
   
The Board accords great probative weight to the medical opinion offered by the VA examiner because it is based on a thorough review of the file and available treatment records and the examiner offered a reasonable medical basis for her conclusions.  Absent credible evidence to the contrary, the Board is not in a position to further question the results of this examination.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  It is significant that there is no negative evidence of record. 

Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for paraneoplastic cerebellar degeneration with peripheral neuropathy is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49 at 53.


ORDER

Service connection for paraneoplastic cerebellar degeneration with peripheral neuropathy is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim of entitlement to service connection for multisystem atrophy so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

The Board notes that the Veteran did not originally claim entitlement to service connection for multisystem atrophy as secondary to paraneoplastic cerebellar degeneration with peripheral neuropathy.  Thus, the October 2008 notice letter did not include sufficient notice.  However, when determining service connection, all theories of entitlement, direct and secondary, must be considered.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  Thus, on remand, VCAA-compliant notice as to his claim of entitlement to service connection for multisystem atrophy, as secondary to now service-connected paraneoplastic cerebellar degeneration with peripheral neuropathy, must be sent to the Veteran.  

The Board finds that a VA opinion, or an examination if deemed necessary by the examiner, is required.  Specifically, it remains unclear to the Board if the Veteran's multisystem atrophy is a separate and distinct disability from his paraneoplastic cerebellar degeneration with peripheral neuropathy; is caused or aggravated by such now service-connected disability; or is directly related to active service, to specifically include exposure to herbicides.  

Of note is an October 2008 opinion rendered by a VA treatment provider.  She opined that the Veteran's "multisystem atrophy - cerebellar degeneration" was at least as likely as not related to exposure to herbicides.  It is not clear if she intended to offer an opinion as to both disabilities, multisystem atrophy and paraneoplastic cerebellar degeneration with peripheral neuropathy, or one disability of which multisystem atrophy is a part.  She did not provide further discussion, including a rationale to support her opinion and thus her opinion is not probative to adjudicate the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  However, the opinion gives rise to one of the Board's inquiries, whether the Veteran's multisystem atrophy is indeed a disability separate and distinct from his paraneoplastic cerebellar degeneration with peripheral neuropathy.  When it is not possible to separate the effects of a service-connected disorder and a nonservice-connected disorder, the principle of reasonable doubt dictates that such signs and symptoms be attributed to the service-connected disorder.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) (medical evidence is required to differentiate between symptomatology attributed to a nonservice-connected disability and a service-connected disability). 

Further, at the time of the Veteran's March 2011 VA compensation examination, the examiner limited her nexus opinion to the Veteran's paraneoplastic cerebellar degeneration with peripheral neuropathy.  It does not appear that the examiner was asked to opine as to the relationship between the Veteran's multisystem atrophy and his active service, specifically to include exposure to herbicides.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A.              § 5103A(d); 38 C.F.R. § 3.159(c)(4); Robinette v. Brown, 8 Vet. App. 69 (1995).

Therefore, as there is insufficient evidence to render a decision with respect to this claim, the Board finds that a remand is necessary in order to obtain an opinion regarding the etiology of the Veteran's multisystem atrophy.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be provided with proper VCAA notice that informs him of the evidence and information necessary to establish entitlement to service connection for multisystem atrophy as secondary to paraneoplastic cerebellar degeneration with peripheral neuropathy. 

2.  Forward the Veteran's claims file to the examiner who conducted the VA compensation examination in March 2011.  If she determines that an additional examination is required, or if the examiner who performed the March 2011 examination is not available, schedule the Veteran for another appropriate examination.

(a)  The examiner must opine as to whether the Veteran's multisystem atrophy is a separate and distinct disability from his paraneoplastic cerebellar degeneration with peripheral neuropathy.  Mittleider, 11 Vet. App. 181 at 182 (medical evidence is required to differentiate between symptomatology attributed to a nonservice-connected disability and a service-connected disability). 

(b) If the examiner determines that the Veteran's multisystem atrophy is a separate and distinct disability from his paraneoplastic cerebellar degeneration with peripheral neuropathy, the examiner must opine as to whether it is at least as likely as not that the Veteran's multisystem atrophy is related to his active service, to specifically to include his exposure to herbicides.

(c) If the examiner determines that the Veteran's multisystem atrophy is a separate and distinct disability from his paraneoplastic cerebellar degeneration with peripheral neuropathy, the examiner must opine as to whether it is at least as likely as not that the multisystem atrophy is proximately due to, the result of, paraneoplastic cerebellar degeneration with peripheral neuropathy.  As a clear and separate response, the examiner must opine as to whether it is at least as likely as not that the Veteran's multisystem atrophy has been aggravated (made permanently worse beyond the natural progression of the disease) by his paraneoplastic cerebellar degeneration with peripheral neuropathy.  

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on the Veteran's lay statements, medical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.   

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


